Citation Nr: 0844520	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than September 
22, 2000 for service connection for schizophrenia. 

2.  Entitlement to increased initial and staged ratings for 
schizophrenia.  

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
hepatitis. 

4.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
scarlet fever. 

5.  Entitlement to service connection for Weil's Disease. 

6.  Entitlement to service connection for a bilateral eye 
disorder including as secondary to schizophrenia. 

7.  Entitlement to service connection for a gastrointestinal 
reflux disorder including as secondary to schizophrenia. 
8.  Entitlement to service connection for substance and 
alcohol abuse including as secondary to schizophrenia. 

9.  Entitlement to service connection for nicotine abuse 
including as secondary to schizophrenia. 

10.  Entitlement to service connection for diabetes mellitus 
including as secondary to schizophrenia. 

11.  Entitlement to service connection for chronic 
obstructive pulmonary disease including as secondary to 
schizophrenia. 

12.  Entitlement to service connection for vascular 
hypertension including as secondary to schizophrenia.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from August 1958 to July 
1961. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for Weil's disease and that denied a 
petition to reopen final disallowed claims for service 
connection for hepatitis and scarlet fever. 

The appeal also comes before the Board from a November 2005 
rating decision that granted service connection for 
schizophrenia, effective September 22, 2000, and that 
assigned the following evaluations: 10 percent effective 
September 22, 2000; 100 percent from July 1, 2001; 30 percent 
from July 30, 2002; 100 percent from August 19, 2005; and 30 
percent from October 5, 2005.   In October 2006, the RO 
granted increased ratings for schizophrenia as follows:  70 
percent effective September 22, 2000; 100 percent from July 
1, 2001; 70 percent from July 30, 2002; 100 percent from 
August 19, 2005; and 70 percent from October 5, 2005.  The RO 
also granted total disability based on individual 
unemployability from September 22, 2000 to July 1, 2001; from 
July 30, 2002 to August 19, 2005; and from October 5, 2005 
thereafter.  

The appeal also comes before the Board from a September 2006 
rating decision that denied service connection for a 
bilateral eye disorder, a gastrointestinal reflux disorder, 
substance and alcohol abuse, nicotine abuse, diabetes 
mellitus, chronic obstructive pulmonary disease, and vascular 
hypertension. 

The issues of increased initial and staged ratings for 
schizophrenia, new and material evidence to reopen final 
disallowed claims for service connection for hepatitis and 
scarlet fever, and service connection for a gastrointestinal 
reflux disorder, substance and alcohol abuse, nicotine abuse, 
diabetes mellitus, chronic obstructive pulmonary disease, and 
vascular hypertension are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.





FINDINGS OF FACT

1.  In January 1973, the Board denied service connection for 
schizophrenia, and the decision is final. 

2.  The RO received the veteran's petition to reopen a final 
disallowed claim for service connection for schizophrenia and 
entitlement to service connection arose on September 22, 
2000.  

3.  The veteran does not currently have Weil's disease, 
leprosporosis, or any residual disabilities from an infection 
in 1961.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
22, 2000 for service connection for schizophrenia have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 
3.159, 3.400 (2008).

2.  The criteria for service connection for Weil's disease 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

The Board will assess compliance with these requirements in 
each of the following sections as they apply to the specific 
claims on appeal. 

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations except for claim for service connection 
for Weil's disease for reasons set forth below.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


Earlier Effective Date for Service Connection for 
Schizophrenia

In this case, the veteran is challenging the effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Moreover, in correspondence in February 2006, the RO provided 
additional information regarding the criteria for the 
assignment of an effective date.  Thus, VA's duty to notify 
in this case has been satisfied.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).
 
The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action, indicating 
intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 421 (1999).

The veteran contends that an effective date earlier than 
September 22, 2000 for service connection for schizophrenia 
is warranted.  In correspondence in December 2005, the 
veteran's representative contended that the effective date 
should be the "date of his original claim."  In 
correspondence in June 2007, the veteran's representative 
contended that VA did not consider all theories of 
entitlement and that earlier claims were not finally 
adjudicated due to VA procedural errors.   The representative 
did not discuss the identity or timing of the specific 
theories or procedural errors.  

Service medical records showed that the veteran sought 
treatment in December 1960 for insomnia and feelings of 
depression related to conflicts with his fellow soldiers.  
The examiner diagnosed a behavioral problem.  The records 
showed that the veteran was examined the next day by a 
psychiatrist but no clinical comments were included in the 
records.  In a June 1961 medical history questionnaire, the 
veteran denied any depression or nervous trouble, and a 
physician noted no psychiatric abnormalities.  

In August 1971, the RO received the veteran's claim for 
service connection for a nervous disorder.  A July 1970 
record was obtained from a state hospital that showed the 
veteran was admitted for psychiatric treatment in May 1970.  
The attending physician diagnosed an acute schizophrenic 
episode with no mention of any aspects of service that caused 
the episode.  In November 1971, a VA psychiatrist noted the 
veteran's reports of a steady work history from military 
discharge in 1961 until four months prior to admission to a 
hospital for treatment in May 1970 and again in August 1971.  
The psychiatrist noted no reports from the veteran of any 
issues related to his military service but did note that the 
veteran was experiencing episodes of nervousness, confusion, 
and disorganized behavior that resulted in loss of his job.  
The psychiatrist diagnosed paranoid type schizophrenia in 
fair remission.  He stated that the veteran was competent to 
manage his own affairs with a marked degree of social 
impairment and capable of only part-time work.  In December 
1971, the RO denied service connection for schizophrenia 
because there was no evidence of a relationship of the 
disorder to any aspect of service.  The veteran expressed 
timely disagreement and perfected an appeal.  In January 
1973, the Board denied service connection for a nervous 
disorder.  The Board concluded that the one episode of 
depression and insomnia in service was not diagnosed as a 
chronic psychiatric disorder and was not related to the 
symptoms and diagnosis of schizophrenia that first manifested 
nine years after service.  Under the applicable law at the 
time, the decision was final.  38 C.F.R. § 19.104 (1973). 

The RO received the veteran's petition to reopen the final 
disallowed claim on September 22, 2000.  The petition 
included an August 29, 2000 letter from a physician at a 
private counseling center with a single sentence stating that 
the veteran was a client with a diagnosis of psychotic 
disorder, not otherwise specified.  There were no clinical 
comments.  The petition also included lay statements from the 
veteran's mother and sister stating that the veteran had been 
ill with scarlet fever and hepatitis for a long time starting 
immediately after service and that the illnesses caused a 
long period of unemployment and a nervous breakdown in 1970.  
In October 2000, the RO denied the petition to reopen the 
claim.  The RO found that the evidence, although new, was not 
material to the reason for the previous denial because it did 
not relate the veteran's current psychiatric disorder to 
service.  

The veteran expressed timely disagreement and identified 
private providers of psychiatric medical care after service.  
Additional records were received including a November 2001 
note from a physician who stated that a high fever leading to 
a coma would be a big factor in the veteran's mental 
problems.  The veteran thereafter testified at a hearing at 
the RO in April 2002 and underwent a VA psychiatric 
examination in May 2002.  A VA clinical psychologist 
summarized the psychiatric history and current symptoms.   He 
diagnosed paranoid schizophrenia and continuous alcohol abuse 
but stated that he was not aware of any reputable medical 
study that linked high fever and coma with the veteran's 
prominent delusional symptoms with chronic paranoid 
schizophrenia.  In August 2002, the RO granted the petition 
to reopen the claim, but denied the claim on the merits.  The 
veteran perfected an appeal and testified before the Board in 
March 2003.  He stated that he had been receiving Social 
Security Administration benefits related to mental illness 
since 1974.  In October 2003, the Board received an SSA 
document that verified the start of benefits but did not 
reveal the nature of the disability.  In November 2003, the 
Board concurred in reopening the claim but denied it on the 
merits.  The Board concluded that the SSA document did not 
address the disability on appeal and that the weight of 
medical evidence was that the veteran's schizophrenia was not 
related to a single treatment for depression in service or to 
a high fever that he experienced immediately after service.  

In November 2003, after the Board's decision, the veteran 
submitted SSA examination records, and the veteran moved for 
reconsideration.  In January 2004, the Board denied the 
motion, concluding that the Board's decision did not contain 
obvious error and that the factual determinations had a 
plausible basis.  However, on appeal to the Court of Appeals 
for Veteran's Claims (Court) in December 2004, the parties 
agreed to a Joint Motion for Remand for the Board to obtain 
and consider all SSA records.   

Additional SSA records were obtained and included psychiatric 
treatment starting in 1970.  The records showed that the 
veteran was employed on near full time basis from 1961 to 
1969 and that the SSA benefits were granted for paranoid 
schizophrenia with disability beginning in 1974.  In June 
2005, the veteran submitted a detailed report of a review of 
service and post-service medical records, examination, and 
assessment by a private forensic psychologist who concluded 
that the veteran had displayed symptoms of the prodromal 
phase of schizophrenia in service.  In August 2005, the Board 
granted service connection for schizophrenia.  The Board 
noted that the SSA records did not address a relationship 
between the disease and service.  However, the Board also 
noted that the forensic psychologist's report in June 2005 
was based on a factually accurate history, that the 
psychologist concluded that the veteran's schizophrenia first 
manifested in a prodromal phase in service, and that his 
opinion was not rebutted by any other competent medical 
evidence.  In November 2005, the RO granted service 
connection effective September 22, 2000, the date of receipt 
of the petition to reopen the final disallowed claim.  

The Board concludes that an effective date earlier than 
September 22, 2000 is not warranted.  As previously 
discussed, the veteran submitted a claim for service 
connection for a nervous disorder in August 1971.  In January 
1973, the Board denied service connection based on the 
evidence of record, and that decision is final.  The decision 
also constituted an adjudication of the claim, because it 
addressed the claim in a manner sufficient for the veteran to 
deduce that the earlier claim was adjudicated.  Williams v. 
Peake, 521 F.3d 1348 (Fed. Cir.2008); Ingram v. Nicholson, 21 
Vet. App. 232, 243 (2007).  The Board also finds that the 
appellant has made no specific claims of error in the Board 
decision of January 1973 and that none are apparent upon 
appellate review.  The August 1971 claim for service 
connection for a nervous disorder cannot provide a basis for 
an earlier effective date as that claim was finally denied in 
the January 1973 Board decision.  

In addition, no formal or informal petitions to reopen the 
claim or evidence relevant to the issue of service connection 
for a psychiatric disorder were received by VA until 
September 2000.  There is no record of VA treatment during 
this intervening period of time.  No additional service 
records were received, and there were no intervening changes 
of law relevant to service connection for a psychiatric 
disorder.  The petition to reopen the claim was received on 
September 22, 2000.  Contrary to the June 2007 contentions of 
the veteran's representative, the Board finds no evidence of 
procedural errors or evidence that the original claim was not 
previously adjudicated.   

The Board further notes that entitlement to service 
connection was evident on June 15, 2005 upon receipt of the 
medical opinion of the forensic psychologist that provided a 
relationship of the veteran's current schizophrenia to the 
single treatment in service for depression and insomnia.  The 
psychologist's opinion was based on a review of the entire 
record and a concurrent examination.  However, the Board 
notes that the RO ordered an earlier VA psychiatric 
examination during the adjudication of the veteran's 
September 2000 petition to reopen the claim.  In May 2002 the 
VA examiner provided an opinion only whether the veteran's 
mental disorder was related to high fever.  He was not asked 
to provide an opinion on a relationship of the disorder to 
the veteran's treatment in service.  The examiner noted only 
that the veteran had not been diagnosed with schizophrenia in 
service and did not address whether the treatment in service 
was a prodromal phase of an emerging disorder.  

Therefore, it is apparent that the RO gave the veteran the 
benefit of doubt and concluded that the clinical indicators 
of a current disorder and the service medical records of 
treatment for depression were of record at the time of the 
petition to reopen the claim and were substantially the same 
as when the forensic psychologist rendered his opinion in 
June 2005.  The Board agrees that the entitlement to service 
connection arose on September 22, 2000.  As the date of 
petition to reopen the claim and the date of entitlement are 
the same, the appropriate effective date is September 22, 
2000.  Although the veteran contends that the clinical 
symptoms and service record evidence of treatment for 
depression existed since his disorder was diagnosed in the 
1970s, the Board's decision in 1973 was based on evidence and 
opinion that was of record at the time and is final.  The 
Board concluded that there was no continuity of symptoms of 
depression or other mental illness for nine years after 
service and no competent medical evidence of a relationship 
between the symptoms in service and illness diagnosed in 
1970.  The veteran made no subsequent formal or informal 
claims until September 2000.  There is no basis in law or the 
evidence of record for an effective date for service 
connection earlier than the date of receipt of the petition 
to reopen the final disallowed claim.  Because the law and 
not the facts are determinative as to the outcome in this 
matter, the claim should be denied because of the lack of 
legal merit under Sabonis v. Brown, 6 Vet. App. 426 (1994), 
and that no reasonable possibility exists that any assistance 
would aid in the establishment of entitlement to the benefit 
sought.





 Hepatitis, Scarlet Fever, and Weil's Disease

Although the issues related to service connection for 
hepatitis and scarlet fever require remand for procedural 
development, the disorders arise from the same events as 
Weil's disease.  An evidentiary history is provided for 
clarity.  

Service medical records are silent for any symptoms, 
diagnoses, or treatment of hepatitis, scarlet fever, and 
Weil's disease in service.  

In an April 2002 RO hearing, a March 2003 Board hearing, and 
in several written statements, the veteran reported that he 
was transported aboard a ship from his duty station in 
Germany to New York where he was discharged on July 25, 1961.  
He stated that he travelled to Detroit but immediately became 
ill with a high fever.  He further stated that he was denied 
treatment at a VA facility in Detroit but was seen by a 
private physician and admitted to two private hospitals. 

In a July 1961 letter, a private physician noted that he 
treated the veteran on July 28 and July 31, 1961 for symptoms 
of fever, rash, marked weakness, and abdominal pain in the 
area of the liver and gall bladder.  The physician diagnosed 
infectious hepatitis and stated that the timing on the onset 
of symptoms showed that the origin of the disease must have 
occurred prior to discharge from service.  In response to a 
request for records, the VA Medical Center in Detroit noted 
that there were no records of treatment for the veteran at 
that time.  However, records were recovered from two private 
hospitals.  The veteran was admitted on August 1, 1961 with 
symptoms of fever, rash, fatigue, jaundice, and lower abdomen 
pain.  The attending physician administered penicillin and 
diagnosed infectious hepatitis and scarlet fever.  The 
veteran was transferred the next day to another hospital for 
further treatment.  The attending physician also noted 
subjunctival hemorrhage, additionally diagnosed Weil's 
disease (a severe form of leptospirosis), and continued the 
antibiotic regimen.  After two days, the rash and fever 
subsided.  On August 7, the physician noted that jaundice and 
lower abdomen tenderness had subsided and that subjuctival 
hemorrhage had cleared somewhat.  The physician noted that 
contrary to medical and family advice, the veteran signed 
himself out of the hospital on August 7, 1961.  

The RO received the veteran's claim for service connection 
for infectious hepatitis in August 1961.  In January 1962, 
the RO denied service connection because the veteran failed 
to report to a scheduled medical examination.  As previously 
discussed, the veteran was hospitalized in May 1970 for 
psychiatric symptoms.  The records are silent for any 
recurrence of infectious disease.  In August 1971, the RO 
received the veteran's petition to reopen a claim for service 
connection for hepatitis and scarlet fever.  In November 
1971, a VA examiner noted no recurrence or residuals of the 
1961 infectious diseases.  In December 1971, the RO denied 
service connection for hepatitis and scarlet fever because 
there was no evidence of current disease or residual 
disabilities.  On appeal in January 1973, the Board denied 
service connection on the same basis.  

In January 1981, the veteran sought to reopen the claims for 
service connection for hepatitis and scarlet fever.  He 
submitted a letter from a private physician who restated the 
history of treatment in 1961 and provided an opinion that the 
infections were likely incurred in service.  In February 
1981, the RO declined to reopen the claims because the new 
evidence was cumulative of the evidence that had been 
previously considered. 

September 2000, the RO received the veteran's petition to 
reopen the claims for service connection for hepatitis and 
scarlet fever.  The veteran characterized his earlier disease 
as hepatitis C, and he submitted lay statements from his 
family that consistently reported the symptoms and treatment 
the veteran received in 1961.  In October 2000, the RO denied 
the petition because the new evidence was not material as it 
did not relate his diseases with military service.  In April 
2002, a VA examiner noted a review of the claims file and 
summarized the history of treatment in 1961.  He noted that 
in March 2001 the veteran was tested by VA for hepatitis C 
with negative results in March 2001 and that a computed 
tomography scan of the liver in April 2001 was normal.  The 
examiner stated that the veteran's disease in 1961 was acute 
hepatitis and that there was no evidence of chronic hepatitis 
or liver damage.  In an April 2002 RO hearing, the veteran 
stated that at an unspecified time after 1961, he underwent a 
VA blood test that showed high indicators for hepatitis and 
that the Red Cross would not allow him to donate blood.  He 
further stated that unidentified medical providers told him 
that he had a dislocated liver and would likely experience 
recurrent illness in the future.  In a March 2003 Board 
hearing, the veteran restated the history of his diseases in 
1961 but acknowledged that he was not currently receiving 
treatment for residuals of hepatitis or scarlet fever.   On 
appeal in November 2003, the Board denied the petition to 
reopen the claim because the veteran had not submitted 
evidence of a current disability and a VA examination also 
showed no evidence of a current disability related to service 
or to the episodes of hepatitis or scarlet fever immediately 
after service.  The Board subsequently, denied a motion for 
reconsideration in January 2004.  The veteran appealed to the 
Court, but the issues were noted as abandoned in a December 
2004 Joint Remand.  

The RO considered the language in the veteran's motion for 
reconsideration, received in November 2003 as a petition to 
reopen the final disallowed claims for service connection for 
hepatitis and scarlet fever and as an original claim for 
service connection for Weil's disease.  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  An adequate notice was not provided, and the Board 
is unable to determine from the veteran's written statements 
that he had actual knowledge of the reasons for the previous 
denials and the criteria for new and material evidence.  
Therefore, these issues are addressed in the Remand section 
below.  

Regarding the claim for service connection for Weil's 
disease, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

As was previously discussed, service connection may be 
granted for disability resulting from a disease or injury 
incurred in or aggravated by military service.  For the 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In correspondence in February 2004, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to the claimed disorder.  

In February 2004, the veteran submitted duplicate copies of 
medical treatment records from 1961 and lay statements dated 
in February 2004 from several relatives who reported 
observing the symptoms of illness in 1961 and that the 
veteran remained ill for a long time.  

The Board reviewed the records of treatment for hepatitis, 
scarlet fever, and Weil's disease from 1961, records of 
private treatment from 1970 to 1974, 1981 to 1989, 1990 to 
1991, 1999, 2004 to 2006, and records of VA outpatient 
treatment from October 2000 to September 2006.  The records 
are silent for any symptoms, diagnoses, or treatment of 
Weil's disease or leprosporosis.  In May 2004, the veteran 
submitted excerpts from several medical treatises and 
Internet fact sheets regarding the causes, incubation period, 
symptoms, and treatment for leprosporosis.  None of the 
materials suggest that the disease results in a chronic 
residual disability other than the possibility of re-
infection by a different but related strain of bacteria. 

The Board concludes that service connection for Weil's 
disease is not warranted because there is no medical evidence 
of a current disease or residual disability.  The Board 
acknowledges that the veteran was diagnosed and treated for 
the disease within the incubation period after service and 
that there are medical opinions of record that state that the 
infection was likely incurred while the veteran was still in 
service.  However, the treatment records showed that the 
veteran's symptoms resolved after six days of hospital 
treatment.  The veteran does not claim nor does the evidence 
of record show that he experienced a recurrence or any 
residual disability from the infection in 1961.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is 
necessary to obtain an examination to make a decision in the 
case.  Factors to consider in determining whether an 
examination is necessary include whether there is evidence of 
a current disability, and whether there is evidence that the 
disability may be associated with the appellant's military 
service but there is not sufficient medical evidence to make 
a decision on the claim. Id.

Here, there are records of VA and other regular outpatient 
medical treatment in the file from October 2000 to September 
2006 that are silent for any symptoms or diagnoses of Weil's 
disease or leprosporosis.   Although the veteran has 
submitted many statements regarding symptoms and treatment 
for the disease in 1961, he does not contend that he 
currently has a disorder or a residual disability from the 
infection.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than September 22, 2000 for service 
connection for schizophrenia is denied. 

Service connection for Weil's disease is denied. 


REMAND

In the opinion of the Board, additional development is 
necessary. 

Increased Initial and Staged Ratings for Schizophrenia

The most recent VA compensation and pension examination of 
the veteran's psychiatric disability was in October 2005.  
The examiner noted that the veteran was unemployed and 
displayed some delusional thoughts but that he was recently 
married with a supportive family.  The veteran reported that 
he was sleeping well and involved in the family's activities.  
VA records showed that the veteran experienced a possible 
cerebrovascular accident in May 2006 with symptoms of left 
side weakness and blurred vision.  In a letter received in 
October 2008, the veteran's caretaker stated that the veteran 
was homeless and in need of 24-hour per day care.  

Because there is evidence of record of significant changes in 
medical status and degree of social and financial impairment 
since the last examination three years ago, the Board 
concludes that a current examination in necessary to 
establish the current degree of disability.  38 C.F.R. 
§ 3.159 (2008).  The Board is mindful to avoid unnecessary 
delay in adjudication.  However, in this case, the veteran 
has received compensation at the 100 percent rate for his 
mental disability or for individual unemployability since 
September 2000.   The compensation will continue during the 
pendency of the appeal.  

Finally, records of VA psychiatric care after October 2005 
are not in the claims file.  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request VA medical records pertaining to the veteran that are 
dated from October 2005 to the present.

Hepatitis and Scarlet Fever

As previously discussed, in the context of a petition to 
reopen a final disallowed claim, VA must notify a claimant of 
the evidence and information that is necessary to reopen a 
previously denied claim, and must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to service connection.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Adequate notice that meets the 
requirements including the reasons for previous denial must 
be provided with an opportunity for the veteran to respond.  

Bilateral Eye Disorder, Gastrointestinal Disorder, Substance 
Abuse, Nicotine Abuse, Diabetes Mellitus, Chronic Obstructive 
Pulmonary Disease, and Vascular Hypertension

The veteran contends in part that service connection for 
these disorders is warranted as secondary to service-
connected schizophrenia.  In December 2005, the veteran 
submitted abstracts of four medical studies that suggest 
relationships between schizophrenia and substance abuse and 
diabetes.  However, the abstracts are of little probative 
value as they are limited to statements of the need for 
research, suggestions of higher risk factors, and conditional 
probabilities of a nexus in unspecified portions of the 
population.  The veteran did not provide the full reports or 
a rationale why the data and conclusions by the authors are 
relevant to the veteran's case. 

The Board also notes that the issues are intertwined because 
substance and nicotine abuse and diabetes, if service 
connected, may warrant consideration of secondary service 
connection for the other disorders.  An examination and 
opinion regarding the relationship of schizophrenia to the 
disorders is necessary to decide the claims.   
38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the veteran and his 
representative notice of the of the 
evidence and information that is 
necessary to reopen the previously denied 
claims for service connection for 
hepatitis and Scarlet fever, including 
the reason for the previous denials, and 
notify the claimant of the evidence and 
information that is necessary to 
establish entitlement to service 
connection.  

2.  Request from the veteran complete 
copies of any medical treatises or 
publications to be considered in support 
of his claims with a rationale explaining 
the applicability of the evidence to the 
veteran's specific medical history and 
diagnoses.  Associate any materials 
received with the claims file.  

3.  Request all records of VA treatment 
records since March 2006.   Associate any 
records obtained with the claims file.  

4.  Then, schedule the veteran for a VA 
psychiatric examination by a psychiatrist 
or doctoral level psychologist.  Request 
that the examiner review the claims file 
and note review in the examination 
report. 

a.  Request that the examiner provide an 
evaluation of the veteran's 
schizophrenia.  

b.  Request that the examiner review the 
abstracts of the medical treatises and 
publications received in December 2005 
and any additional material provided by 
the veteran and provide an opinion 
whether the veteran's bilateral eye 
disorder, gastrointestinal disorder, 
substance abuse, nicotine abuse, diabetes 
mellitus, chronic obstructive pulmonary 
disease, and vascular hypertension are 
related to schizophrenia, to each other 
in any combination, or to any aspect of 
service.
 
c.  The examiner may refer the 
examination and opinion to other 
examiners in different medical fields of 
practice as the examiner finds necessary.  

5.  Then, readjudicate the claims for 
increased initial and staged ratings for 
schizophrenia, new and material evidence 
to reopen final disallowed claims for 
service connection for hepatitis and 
scarlet fever, and for service connection 
for bilateral eye disorder, 
gastrointestinal disorder, substance 
abuse, nicotine abuse, diabetes mellitus, 
chronic obstructive pulmonary disease, 
and vascular hypertension.  If any 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


